DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (US 6,937,123) in view of Bremec, Bostjan (EP 3 131 101).
Regarding claim 1, Imanishi discloses an electromagnetic switch comprising:
a coil carrier (21) having a carrier wall (see the drawing below) which extends in an axial direction and which encloses a cavity (see the drawing below) in the coil carrier (21), 
a coil winding (19) having a coil wire (19a) wound on a side of the carrier wall (see the drawing below) facing away from the cavity (see the drawing below) and which, during operation, is flowed through by an electrical current and provides a magnetic field within the cavity (see the drawing below), 
a piston (15) which is axially adjustable in the cavity (see the drawing below) and, 

in the passive position of the piston (15), the piston (15) and the core (24) defining an axial gap (L1), therebetween in the cavity (see the drawing below), 
[AltContent: textbox (Cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Carrier wall)]
    PNG
    media_image1.png
    308
    446
    media_image1.png
    Greyscale

Annotated FIG. 1 of Imanishi
Imanishi does not disclose the coil wire, in an axially extending first winding section, wound in a first winding direction around the carrier wall, the coil wire, in an axially extending second winding section, wound in a second winding direction

    PNG
    media_image2.png
    267
    352
    media_image2.png
    Greyscale

Bostjan discloses the coil former comprising:
the coil wire (10 left), in an axially extending first winding section (11a), wound in a first winding direction (R1) around the carrier wall (4), 
the coil wire (10 right), in an axially extending second winding section (11b), wound in a second winding direction (R2) opposite the first winding direction (R1), around the carrier wall (4); and 
wherein at least one winding of the second winding section (11b) axially overlaps the axial gap (8, 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to make the first and second winding section as taught by Bostjan with Imanishi’s device for the purpose of having better performance.
	Regarding claim 3, Bostjan discloses:
wherein the second winding section (11b), axially adjoins the first winding section (11a).  
Regarding claim 4, Bostjan discloses:
wherein the coil wire (10) has a third axial winding section (11c), wound in the first winding direction (R1) around the carrier wall (4), and 
.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (US 6,937,123) and Bremec, Bostjan (EP 3 131 101) in view of Mauch et al. (US 5,677,656).
Regarding claim 7, Imanishi and Bostjan do not disclose the carrier wall has a radial step such that, in a first wall section, the carrier wall has an outer diameter which is smaller than an outer diameter in a second wall section of the carrier wall  that axially follows the first wall section, and the carrier wall has a chamber in the first wall section, the coil wire is wound around the first wall section and around the second wall section.  
Mauch discloses a relay comprising:
the carrier wall (see the drawing below) has a radial step such that, in a first wall section (see the drawing below), the carrier wall (see the drawing below) has an outer diameter (see the drawing below) which is smaller than an outer diameter (see the drawing below)  in a second wall section (see the drawing below) of the carrier wall (see the drawing below) that axially follows the first wall section (see the drawing below), and the carrier wall (see the drawing below) has a chamber in the first wall section (see the drawing below), the coil wire is wound around the first wall section (see the drawing below) and around the second wall section (see the drawing below).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the carrier wall has a radial step as taught by Mauch with Imanishi’s device for the purpose of design choice, since such a modification 
[AltContent: textbox (Outer diameter of the 2nd wall section)][AltContent: textbox (Outer diameter of the 3rd wall section)][AltContent: textbox (Outer diameter of the 1st wall section)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    280
    383
    media_image3.png
    Greyscale


Annotated FIG. 1 of Mauch

    PNG
    media_image4.png
    276
    480
    media_image4.png
    Greyscale

	Annotated FIG. 1 of Mauch
Regarding claim 8, Mauch discloses:
wherein a portion of the coil wire (15) wound in the first winding direction fills the chamber.  

    PNG
    media_image5.png
    302
    529
    media_image5.png
    Greyscale

Annotated FIG. 1 of Mauch
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 6 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the electromagnetic comprising:
Claim 6: at least one of a side of the first winding section, facing axially away from the second winding section is free from windings of the coil wire; and a side of the third winding section, facing axially away from the second winding section, is free from windings of the coil wire.  
Claim 18: the ferromagnetic bypass body surrounding the cavity and arranged radially between the cavity and the coil winding, wherein: in the passive position of the piston, the bypass body axially overlaps the axial gap; and at least one winding of the second winding section axially overlaps the bypass body.  
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
 The prior art does not teach or suggest the electromagnetic comprising a side of the at least one winding facing radially toward the axial gap, which axially overlaps the axial gap, is free from the coil wire, including along with the remaining limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 28, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837